Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 1 of 31

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK D()C #;
DATE FILED; q 3 §q/ §§
MIMEDX GROUP, INC. and SEAN
MCCORMACK,
M
Plaintiffs,
17 Civ. 7568 (PGG)
- against ~

sPARRoW FUND MANAGEMENT LP,
A/K/A “AURELIUS vALUE”; JoHN
FICHTHORN; BR DIALECTIC CAPITAL
MANAGEMENT, LLC; AND Doss 1-10,
incLusi\/E,

Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

'l` his is a defamation, false light, and tortious interference with business relations
action brought by a public company and its employee against individuals and entities Who
allegedly made defamatory statements about the company over the telephone and on the internet.

Defendants moved to dismiss, and on January 12, 2018, I\/[agistrate Judge
Katharine H. Parker issued a Report and Recommendation (“Report” or “R & R”)
recommending that Defendants’ motions to dismiss be granted, and that Plaintiffs’ motion for
expedited discovery to ascertain the identity of one of the Defendants -(Dkt. No. 14) be granted in
part and denied in part. (Dkt. No. 83) 7

Plaintit`t`s filed timely objections to the R & R. (Dkt. No. 84) Having reviewed
Plaintit`fs’ objections, this Conrt Will adopt Judge Parker’s R & R as Set forth below, and will
grant Defendants’ motions to dismiss. (Dkt. Nos. 33, 38) The motion for expedited discovery

(Dkt. No. 14) Will be denied as moot, because Plaintiffs have learned the identity of the subject

 

Case 1:17-ov-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 2 of 31

of their discovery request W Viceroy Research (Pltf. Obj. (cht. No. 84) at 5 n. l) - and have since
voluntarily dismissed their claims against it. (Dkt. No. 90)l

BACKGROUNI}2
I. - THE PARTIES

Plaintiff MiMedx Group, lnc. is a Florida corporation With its principal place of
business in Marietta, Georgia. (Cmplt. (Dkt. No. I) ‘|] 13) Mil\/ledx is a publicly traded company
listed on the NASDAQ exchange that processes, markets, and distributes medical products. (ldq.
il 4)

Plaintiff Sean McCormack is a MiMedX employee Who resides in Florida. (l_d_. n
il 14)

Defendant Sparrow Fund l\/lanagement LP is a Delaware limited partnership With
its principal place of business in Manhattan. Its partners are citizens of New York and
California. (imd'.w ii 15) Sparrow is a “hedge fund manager and/or investment advisory finn,” and
' Plaintiffs allege, on information and belief, that it operates a Website under the pseudonym
“Aurelius Value” that publishes research concerning publicly-traded companies (EL; §E:_e Ls_o
§ ii 36 (“Upon information and belief, Aurelius Value is actually one or more of Sparrow’s
partners or employees, posting under a pseudonym for the benefit of themseives and/or
Sparrow . . . .”)) Plaintiffs allege that Sparrovv only posts commentary about companies in Which

it has taken a short position (LF lS)

 

1 The page numbers of documents referenced in this Order correspond to the page numbers
designated by this District’s Eieotr'onic Case Filing system.

2 Unless otherwise noted, the following facts are drawn from the Complaint and are presumed
true for purposes of resolving Defendants’ motions to dismiss. E Kassner v. 2nd Ave.
Delicatessen lnc., 496 F.3d 229, 237 (Zd Cir. 2007).

2

 

 

Case 1:17-ov-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 3 ot 31

Defendant John Fichthorn, a New York resident, is the co-founder and manager of
Defendant BR Dialectic Capital Management, LLC, a Delaware limited liability company with
its principal place of business in Norwalk, Connecticut. (ld; 1[1] 17-18) BR Dialectic is an
investment advisor that allegedly “add[s] value through stock selection in the short portfolio.”
(Li 1[ 18) The Complaint alleges that “[n]one of Dialectic’s members are citizens of the State of
Georgia or the State of Florida.” (lglm.) In an August 9, 2018 letter, BR Dialectic states that its
sole member is B. Riley Capital Management, LLC, a limited liability company that is wholly
owned by B. Riley Financial, Inc., a Delaware corporation with its principal place of business in
Woodland Hills, California. (BR Dialectic Ltr. (Dkt. No. 103))

The Complaint asserts that the identities of Defendants Does l through l0 are
unknown, but that they are responsible for the harm allegedly suffered by MiMedx. (ld_. il 19)
II. 'I`HE ALLEGED SCHEME TO DEFAME MIMEDX

The Complaint claims that Defendants engaged in a “short and distort” market
manipulation conspiracy against MiMedX. (LCL 1[ l) Defendants are “noted short sellers” and
“have specifically admitted holding a short or bearish interest in MiMedX’s stock.” (I_d_.)
Plaintiffs claim that “Defendants have maliciously disseminated materially false, misleading and
defamatory statements about Mil\/ledx and its employees to shareholders and the investing
public, intending to fraudulently manipulate the market for l\/liMedx’s stock and to allow
Defendants to reap enormous profits from the resulting price decline.” (lgl;)

A. Fichthorn’s September 15, 2017 Call With a MiMedx Shareholder
Plaintiffs claim that on September l5, 2017, Defendant Fichthorn spoke With an

(unnamed) major Mil\/ledx shareholder. (l_d¢ 1§24) Plaintiffs contend that Fichthorn’s statements

 

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 4 ot 31

to the shareholder were “most[ly] . . . drawn from . . . former employees’ false and l
unsubstantiated allegations.” (ch il 25)
in December 2016, Milvledx sued certain former employees to enforce non-

compete agreements (Li il 5) The employees “counter-sued,” “alleging that l\/liMedx fired
them in retaliation for complaints about the company’s purported business practices, including
alleged ‘channel~stuffing”’ - “a practice of inflating sales and revenue figures by distributing to
retailers more products than a company is able to sell to the public” (Ld.) According to the
Complaint, these allegations

were invented simply to intimidate the Company into eliminating their non-

compete agreements and paying a large settlement As Mil\/ledx disclosed in

several press releases, a robust internal investigation showed that the former

employees’ allegations were unsupported by any credible evidence Also,

through the discovery process in those lawsuits, Mil\/ledx obtained admissions

from some of the litigants indicating that they did not have evidence to support
their claims, and one litigant even withdrew his claims.

 

(l_d.ll 6)

 

According to Mil\/iedx, it does not engage in “channel-stuf`fing.” lnstead, it sells

some its products on a consignment basis:

Consignrnent sales are when a manufacturer or seller releases product to be stored
by a buyer until the buyer has need for the product, at which point the buyer will
actually purchase the product . . . Mil\/ledx has historically allowed hospitals and
other entities to store product on a consignment basis, which is entirely proper and
stands in stark contrast to channel stuffing because the seller does not receive a
purchase order or recognize revenue until the actual purchase is made by the
buyer.

(I_d~ ll 29)
On the September 15, 20l7 call with the Mil\/Iedx shareholder, however,
Fichthorn accused the company of fraudulent “channel stuffing.” (Ld. 1}1[ 24, 25) Fichthorn also

compared Mil\/Iedx to Arthrocare, whose executives were convicted of fraudulent “channel

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 5 ot 31

stuffing.” (M ll 26) Fichthorn accused Mil'\/ledx of shipping product to the Department of
Veterans Affairs and to doctors without purchase orders. (ld 1[ 30) The Complaint alleges that
“Fichthorn was fully aware of and understood MiMedx’s consignment sale model because the
model was explained to him in at least one of his multiple conversations with MiMedx’s
executives - including, specifically, [a] conversation that took place on August ll, 2017.” (I_d.
ll 29)
in the September 15, 2017 call, Fichthorn made a number of other false or
misleading statements “apparently in support of a channel-stuffing or a general fraud theory.”
(Ld¢ 1[ 3 l) Fichthorn stated that
¢ He had talked to Texas and Florida distributors “Who stuff product for Mil\/ledx.”
0 Mark Brooks owns 25 different distribution companies in Texas that all distribute
MiI\/Iedx product Plaintiffs assert that Brool<s owned only one company that purchased

product from MiMedx, and that that arrangement ended in 2015.

0 Bill McLaughlin, a “paid consultant to MiMedx,” had “6 different business cards.”
Plaintiffs assert that McLaughlin is not a paid consultant for MiMedx.

o Fuse Medical is a “public distributor” of MiMedx, pays doctors in Fuse stock, and has a
headquarters address that is a FedEx office. Plaintiffs assert that MiMedx never had a

business relationship with Fuse.

o Forty doctors hold Mil\/ledx shares. Plaintiffs assert that l\/Iil\/ledx has not granted shares
to forty doctors. t

o A former Mil\/ledx employee has a list of l20 former MiMedx employees With
knowledge of “channel stuffing.”

(_iCL ‘ll 31)

ln the call with the MiMedx shareholder, Fichthorn also implied that Mil\/[edx’s
investigation into “channel stuffing” was “biased and inadequate,” because the founder of the
“local Atlanta law firm” that conducted the investigation was once on the board of the company

where l\/lil\/ledx’s chief executive officer formerly worked. (l"d_l ll 32)

5

 

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 6 ot 31

The Complaint alleges that, as a result of these statements, “the Mil\/ledx
shareholder sold approximately one million (l ,000,000) shares of Mil\/[edx stock on the open
market A sale of one million shares constitutes close to ha_lfof the stock’s average daily trading
volume over the past 50 days.” (Li ll 34)

B. Sparrow’s September 20, 2017 Article

Plaintiffs allege that Defendant Sparrow, using the pseudonym “Aurelius Value”
(@ il 36), published an article on September 20, 2017 accusing l\/liMedx of “channel stuffing.”
The Complaint alleges that Aurelius Value supported this accusation With “blatantly false and/or
misleading statements.” (L ‘|H| 35, 36, 38, 39) For example, Aurelius Value “impl[ied] that it
[had] identified specific locations in which excess Mil\/Iedx inventory was being stored.” (Li
ll 39) Aurelius Value identified Arthomed as a Mil\/ledx distributor, and included a Google
Street View of Arthomed’s office, which showed a number of small offices and homes. (I_d.

il 40) According to Plaintiffs, “[t]he clear implication Was that Mil\/ledx is using small homes
and offices . . . as outlets for channel-stuffing activity.” (ld“; ll 40) rfhc article also “puiported to
identify” undisclosed related-party transactions between MiMedx and its distributors (_i_d__. ll 43),
and “implied that MiMedx has made misrepresentations to investors.” (ld ll 44)

III. PROCEDURAL HISTORY

The Complaint was filed on October 4, 2017. (Dkt. No. l) MiMedx brings
claims for libel as to Sparrow and the Doe Defendants; slander as against BR Dialectic,
Fichthorn, and the Doe Defendants; and claims of defamation, false light, and tortious
interference with business relations against all Defendants. (I_d_. lljl 83~87, 93-97, 98-l02, 108-l2,
l l3- l 9) l\/lcCormack brings claims of libel and defamation against the Doe Defendants. (li fill

88-92, 103-107)

 

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 7 ot 31

Defendants Sparrow, Fichthorn, and BR Dialectic moved to dismiss under Fed. R.
Civ. P. l2(b)(6). (Sparrow. l\/ltn. (Dkt. No. 33); Fichthorn & BR Dialectic l\/ltn. (Dkt. No. 38))
This Court referred these motions to Magistrate .ludge Parker for an R&R. (Dkt. No. 42) On
January l2, 2018, Judge Parker issued an R & R recommending that Defendants’ motions to
dismiss be granted (Dkt. No. 83) Plaintiffs filed timely objections on lanuary 30, 20l8, and
Defendants replied on February 13, 2018. (Dkt. Nos. 84, 86, 88)

DISCUSSION
I. LEGAL STANDARDS
A. Review of a Magistrate Judge’s Report and Recommendation

'l`his Court “may accept, reject, or modify in whole or in part” findings or
recommendations issued by a magistrate judge. 28 U.S.C. § 636(b)(l). A district court must
review de nw “those portions of the report or specified proposed findings or recommendations
to which objection is made.” l_cL “To the extent, however, that the party makes only conclusory
or general arguments, or simply reiterates the original arguments, the Court will review the
Report strictly for clear error.” lndvmac Bank F.S.B. v. Nat’l Settlement Agencv, Inc., 7 Civ.
6865 (LTS), 2008 WL 4810043, at *l (S.D.N.Y. Nov. 3, 2008); Ortiz v. Barkley, 558 F. Supp.
2d 444, 451 (S,D.N.Y. 2008) (“Reviewing courts should review a report and recommendation for
clear error where objections are merely perfunctory responses, argued in an attempt to engage
the district court in a rehashing of the same arguments set forth in the original petition.” (citation
and internal quotation marks omitted)).

B. Motion to Dismiss Standard
“To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Ashcroft v.

 

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 8 ot 31

l_qb_al, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twomblv, 550 U.S. 544, 570 (2007)).
“ln considering a motion to dismiss . . . the court is to accept as true all facts alleged in the
complaint,” Kassner v. 2nd Ave. Delicatessen, lnc., 496 F.3d 229, 237 (2d Cir. 2007) (citing
Doughertv v. Town of N. Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 87 (2d Cir. 2002)),
and must “draw all reasonable inferences in favor of the plaintiff.” id (citing Fernandez v.
M, 471 F.3d 45, 51 (2d Cir. 2006)).

A complaint is inadequately pleaded “if it tenders ‘nal<ed assertion[s]’ devoid of
‘further factual enhancement,”’ lgbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557), and
does not provide factual allegations sufficient “to give the defendant fair notice of what the claim
is and the grounds upon which it rests.” Port Dock & Stone Corp. v. Oldcastle Ne.. lnc., 507
F.3d 117, 121 (2d Cir. 2007) (citing Twombly, 550 U.S. at 555). “Threadbare recitals ofthe
elements of a cause of action, supported by mere conclusory statements, do not suffice [to
establish entitlement to reliefl.” Ebal, 556 U.S. at 678.

“ln considering a motion to dismiss for failure to state a claim pursuant to Rule
l2(b)(6), a district court may consider the facts alleged in the complaint, documents attached to
the complaint as exhibits, and documents incorporated by reference in the complaint.” Di_FQlc_o
v. MSNBC Cable L.L.C.1 622 F.3d 104, lll (2d Cir. 2010) (citing Chambers v. Time Warner1
ln§, 282 F.3d 147, 153 (2d Cir. 2002); Havden v. Ctv. ofNassau, 180 F.3d 42, 54 (2d Cir.
1999)). Additionally, ‘°[w]here a document is not incorporated by reference, the court may
never[the]less consider it where the complaint ‘relies heavily upon its terms and effect,’ thereby
rendering the document ‘integral’ to the complaint.” Li (quoting Mangiafico v. Blumenthal, 471

F.3d 391, 398 (2d Cir. 2006)).

 

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 9 ot 31

II. JUDGE PARKER’S REPORT AND
RECOMMENBATION AND PLAINTIFFS’ OBJECTIONS

Judge Parker recommends that Sparrow’s motion to dismiss be granted, because
l\/liMedx has not pled facts demonstrating that “Aurelius Value” is Sparrow. (R & R (Dkt. No.
83) at 8-10) Judge Parker further recommends that the defamation and slander claims against
Fichthorn and BR Dialectic be dismissed, because (l) Fichthorn’s alleged statements are
protected opinion (@ at 12-15); and (2) Mil\/ledx has not pled facts demonstrating actual malice.
(ch at l5-l6) Judge Parker also recommends that Mil\/ledx’s false light claim against Fichthorn
and BR Dialectic be dismissed, because (l) Fichthorn’s comments concern a public company
and a matter of public interest (L at 17-18); (2) the Complaint does not plead facts making out
the publicity element of the tort (id at 18)', and (3) Fichthorn’s statements are protected opinion.
(L at 18-19) Finally, the Report recommends that MiMedx’s tortious interference with business
relations claim against Fichthorn and BR Dialectic be dismissed because MiMedx has not pled
facts demonstrating (l) interference with a specific business relationship; or (2) that Fichthorn
was motivated solely by malice or inflicted harm on MiMidex by unlawful means. (l_d_. at 19~21)

ln its objections, MiMedx contends that:

l. the Court is required to accept as true Plaintiff’ s claim that Sparrow operates as
Aurelius Value;

2. Fichthorn’s statements are not expressions of opinion, and were made with actual
malice;

3. Fichthorn’s statements were made in conspiracy with other Defendants; and

4. Plaintiffs have pled the existence of a business relationship

(Pltf. Obj. (Dkt. No. 84) at 6, 15, 20, 27-28) Although certain of Mil\/ledx’s arguments as to
actual malice overlap with arguments it made before Judge Parker (compare Pltf. Opp. (Dkt. No.

46) at 25-26, with Pltf. Obj. (Dkt. No, 84) at 24~25 (both arguing that the “actual malice”

 

 

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 10 ot 31

requirement primarily exists “to protect journalists and other members of the media from liability
should they innocently publish information about a public figure which turns out to be untrue,”
and arguing w in near verbatim fashion - that Defendants are market participants who are
“seeking to personally profit by knowingly or recklessly maligning Mil\/ledx’s reputation”), the
Court reviews Mil\/.[edx’s objections de n_ovg, as they are neither “conclusory or general” nor a
mere repetition of the arguments it made before Judge Parker.
DISCUSSION

l. SPARROW’S MOTION T() DISMISS

ln recommending that Sparrow’s motion to dismiss be granted, Judge Parker
found that the Complaint does not plead facts demonstrating that Defendant Sparrow operates as
“Aurelius Value.” (R & R (Dkt. No. 83) at 8~10) Judge Parker noted that “[i]n cases where a
plaintiff claims that the defendant uses an alias, courts require factual support for the asserted
connection between the alias and the defendant.” (Ld_. at 8 (citing Thompson v. KevBank USA
M, 9 Civ. 4054 (DRH), 2010 WL 4961674 (E.D.N.Y. Dec. l, 2010)))

Mil\/ledx argues, however, that Judge Parker erroneously construed the claim that
Sparrow operates as Aurelius Value as a legal conclusion in need of factual support, rather than a
factual allegation that accepted as true on a motion to dismiss (Pltf. Obj. (Dkt. No. 84) at 17-18)
Plaintiff also contends that Judge Parker’s misinterpreted Thompson, because “lt]he [Thompson]
Court expressly recognized that Whether the defendant ‘was pretending to be someone else or
using a pseudonym or alias’ would be a ‘factual allegation[}.”’ (Pltf. Obj. (Dkt. No. 84) at 18
(quoting Thompson, 2010 WL 4961674, at *8))

ln Thompson, plaintiff alleged that defendant KeyBank Was “a debt collector

under the false name exception lof the Fair Debt Collection Practices Act “FDCPA”],” because it

10

 

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 11 ot 31

was “using a name other than its own, i.e. Allied [lnternational Credit Corp.] to collect debts.”
Thompson, 2010 WL 4961674, at *7. The complaint in that case, however, stated only that
KeyBank “employed the service of . . . Allied . . . for the purposes of attempting to collect such
payments from plaintiff.” I_dm. at *8 (internal quotation omitted). ln finding this allegation
insufficient to support application of the false name exception under the FDCPA, the district
court noted that “[c]onspicuously absent from the complaint are any factual allegations that
KeyBank was pretending to be someone else or using a pseudonym or alias, § Allied.” Given
the absence of factual allegations supporting the claim that “KeyBa.nk allowed Allied to use the
name KeyBank in its solicitations and to state it was calling on KeyBanl<’s behalf,” the court
granted Key Bank’s motion to dismiss l_d.

The Court concludes that Judge Parker properly cited "fhompson for the
proposition that a claimed use of an alias must be supported by factual allegations supporting
that assertion.

In any event, Plaintiff s allegation that Sparrow used the alias “Aurelius Value” is
made on information and belief. (Cmplt. (Dkt. No. 1)111| 15, 36) Claims premised on
“information and belief” allegations can survive a motion to dismiss only “where the facts are
peculiarly within the possession and control of the defendant,” or “where the belief is based on
factual information that makes the inference of culpability plausible.” Arista Records, LLC v.
Qg§_§, 604 F.3d110, 120 (2d Cir. 2010).

llere, Judge Parker found that MiMedx’s claim against Sparrow satisfied neither
prong of this test: Plaintiffs “offer no factual support Whatsoever for their belief that Sparrow is

Aurelius Vaiue . . . ln]or have they offered any factual basis for their belief that Sparrow knows

11

 

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 12 ot 31

the identity of persons responsible for publishing Aurelius Value.” (R & R (Dkt. No. 83) at 9)
This Court sees no error in Judge Parker’s analysis

First, the Complaint pleads no facts demonstrating that Sparrow is Aurelius
Value.3 As to whether the facts are peculiarly within Sparrow’s possession and control, Sparrow
argues that it has no knowledge of Aurelius’s identity, “because Sparrow is not Aurelius[] [and
is] not affiliated with Aurelius.” (Sparrow Opp. (Dkt. No. 88) at 13) Mil\/[edx contends that “the
facts concerning Aurelius’s identity are necessarily ‘within the possession and control of the
defendant,’ given Aurelius’ efforts to hide from suit behind a wall of anonymity.” (Pltf. Obj.
(Dkt. No. 84) at 19 (quoting Arista Records, 604 F.3d at 120))

Where courts have accepted this argument, the complaint pled facts that made
clear why the knowledge would be in the defendant’s peculiar control. lndeed, the cases cited by
Plaintiff (Pltf. Obj. (Dkt. No. 84) at 19) provide good examples in Energv Factors Inc. v. Nuevo
Energy Co., 91 Civ. 4273 (RLC), 1991 WL 259425 (S.D.N.Y. Nov. 22, 1991), plaintiff owned
stock in Defendant Nuevo. E_.* at * l. A Nuevo employee contacted Wrobel ~ an officer of
plaintiffs parent company - about Whether plaintiff would be interested in selling its Nuevo
stock. Wrobel said yes. § Months later, Walker - a Nuevo director - called Wrobel and asked
if plaintiff was still interested in selling its Nuevo stock, and Wrobel said yes. Neal - the
managing director of Southcoast m then contacted Wrobel. Neal had received Wrobel’s name
through Myers - a financial analyst for Southcoast - Who in tum had obtained Wrobel’s name
from a Nuevo officer or director. Neal offered to buy plaintiffs Nuevo stock at a premium to its

current price on the New York Stock Exchange, and Wrobel agreed to Sell the Nuevo shares.

 

3 l\/lil\/ledx does not contend otherwise (Pltf. Obj. (Dkt. No. 84) at 19 (arguing only that
information and belief allegations are proper because the facts are solely within Sparrow’s
possession and control))

12

 

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 13 ot 31

The same day plaintiff sold its Nuevo stock, Neal - who had not previously owned Nuevo stock
~ purchased shares of Nuevo stock, and Walker also purchased shares ofNuevo stock for his
own account Shortly after plaintiffs sale and these purchases, Nuevo issued a positive press
release, and its stock price jumped. § at *2.

Plaintiff alleged that Nuevo, Southcoast, l\/lyers, and Neal “had material,
nonpublic information regarding Nuevo, and that they traded on this information in violation of
federal securities laws and of state law fiduciary obligations.” l_d. The district court noted that
“[t}he amended complaint pleads the core elements of its insider trading allegations, namely the
identity of the alleged tipper, tippee, and the contents of the alleged tip, solely ‘on information
and belief.”’ ld_. at *4. The district court, however, held that the heightened standard under Rule
9(b) was relaxed in this case, as it concerned matters “‘particularly within the adverse parties’
lmowledge.’” I_CL (quoting Segal v. Gordon, 467 F.2d 602, 608 (2d Cir. 1972)). The court
further found that

the details of who the alleged tipper was, when and to whom he tipped the inside
information, and what exactly that inside information was, are all within the
control of the defendants At this stage of the proceeding, before any discovery
has been allowed, to require the plaintiff to produce more concrete evidence of
these details would put a heavy burden on plaintiff and Would practically preclude

the possibility of pleading an adequate complaint in cases, such as insider trading,
that are profoundly secretive in nature.

In contrast to the instant case, in Energy Factors plaintiff pleaded sufficient facts
to demonstrate why the missing information would have been within the peculiar knowledge of
the defendants l\/loreover, plaintiff pled many details concerning the alleged insider trading

scheme w a type of criminal activity that is secret by its nature. There are no such facts and

13

 

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 14 ot 31

circumstances pled here. Mil\/ledx has not pled facts demonstrating why information concerning
Aurelius Value are peculiarly within Sparrow’s knowledge

Similarly, in Shapiro v. Falk, 13 Civ. 3086 (WJM) (Kl\/IT), 2014 WL 4651952, at
*3-11 (D. Colo. Sept. 18, 2014), report and recommendation adopted, § at *1-3, plaintiff was an
inmate at Sterling Correctional Facility in Colorado. ii at *3. Plaintiff was called to the
receiving unit to place his property in storage before being transported to court, and after having
his photograph taken, was placed in a holding cell with approximately ten other inmates 1911 A
prison official whom plaintiff believed was named Rynek then entered the holding cell and
conducted a strip search of all inmates l”d_. Plaintiff sued Rynek and his supervisors under
Section 1983, alleging violations of his Fouith Amendment rights I_d. at *4. The court held that
Plaintiff was allowed to plead the identity of Rynek on information and belief, because (1)
“Plaintiff and another inmate Who was present at the strip search have asserted a good-faith
belief that Defendant Rynek was the individual who conducted the group strip search,” i_CL at *6;
and (2) the other defendants in the case “[were] in the best position to either confirm or deny that
Defendant Rynek was the individual who performed the strip search.” l_d_.

In Shapiro, as in Energv Factors, the complaint pled facts that made it clear why

 

the other officers were likely to know the identity of the officer who conducted the strip search w
they were alleged to have supervised the officer that performed the search. Here, Milvledx has
pled no facts explaining why Aureiius Value’s alleged relationship to Sparrow is known only to
Sparrow.

The Court agrees with .ludge Parker that Sparrow’s motion to dismiss must be
granted, because the Complaint does not plead facts demonstrating that Aurelius Value is

Sparrow’s alias

14

 

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 15 of 31

II. FICHTHORN AND BR DIALECTIC’S MOTION TO DISMISS

 

A. Defamation and Slander Claims
1. Legal Standards

“Defamation is the injury to one’s reputation either by written expression, which
is libel, or by oral expression, which is slander.” dema v. Wager, 120 F. Supp. 2d 361, 365
(S.D.N.Y. 2000). “To state a claim for defamation under New York law, the plaintiff must
allege (1) a false statement about the plaintiff; (2) published to a third party without authorization
or privilege; (3) through fault amounting to at least negligence on [the] part of the publisher; (4)
that either constitutes defamation pe_r se or caused ‘special darnages.”’4 Gargiulo v. Forster &
Garbus Esgs., 65l F. Supp. 2d 188, 192 (S.D.N.Y. 2009) (citing Dillon v. City ofNew York, 261
A.D.Zd 34, 38 (lst Dep’t 1999)).

“Under New York law, to state a prima facie case of slander, a plaintiff must
satisfy the following seven elements: ‘(1) a defamatory statement of fact', (2) that is false; (3)
published to a third party; (4) “of and concerning” the plaintiff; (5) made with the applicable
level of fault on the part of the speaker; (6) either causing special harm or constituting slander

pe_r §§; and (7) not protected by privilege.”’ Dooner v. Keefe, Bruvette & Woods, lnc., 00 Civ.

 

4 Before Judge Parker, all parties analyzed the defamation claims under New York law. (§ee
Sparrow Br. (Dkt. No. 34) at 13 n.l; Fichthorn & BR Dialectic Br. (Dl<t. No. 39) at 9-17; Pltf.
Opp. (Dkt. No. 46) at 19 & n.4) Judge Parker applied New York law to these claims, noting that
“{t]he parties cite to New York law for the defamation and tortious interference claims and do
not contest application of New York law.” (R & R (Dl<t. No. 83) at 17 n.3) No party has
objected to this ruling, and it is not clearly erroneous §§ Hanlv v. Powell Goldstein, LLP, 5
Civ. 5089 (KMW), 2007 WL 747806, at *4 (S.D.N.Y. Mar. 9, 2007) (“Georgia law governing
defamation . . . is substantively the same as the law of New York.”), aff’d sub nom. Hanly v.
Powell Goldstein, L.L.P., 290 F. App’x 435 (2d Cir. 2008). In addition, “in the absence of a
strong countervailing public policy, the parties to litigation may consent by their conduct to the
law to be applied.” Walter E. l~leller & Co. v. Video Innovations, lnc., 730 F.2d 50, 52 (2d Cir.
1984).

15

 

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 16 of 31

572 (JGK), 2003 WL 135706, at *5 (S.D.N.Y. Jan. 17, 2003) (quoting Albert v. Lol<sen, 239

 

F.3d 256, 265~66 (2d Cir. 2001)).

Where plaintiff is a public figure - as is the case here5 ~ plaintiff must
demonstrate that the defendant acted with “actual malice” to prevail in a defamation action,
whether the defamation is premised on libel or slander. §§ Nolan v. State, 158 A.D.3d 186, 191
(1st Dep’t 2018) (“‘Actual malice’ is the standard used to assess potential liability in cases
involving alleged defamation against public figures or against private figures whose speech was
of public concern.”); §§ also Kipper v. NYP Holdings Co., 12 N.Y.3d 348, 353 (2009) (“[T]he
U.S. Constitution’s First Amendment bars a public figure from recovering damages in a libel
action unless clear and convincing evidence proves that a false and defamatory statement was
published with ‘actual malice’ . . . .” (internal quotation omitted)); 600 W. 115th St. Coip. v.
Von Gutfeld, 80 N.Y.2d 130, 137-38 (1992) (in connection with slander claim, Court of Appeals
stated that “the Supreme Court has fashioned broad protection under the Federal Constitution for
civic participants, most notably by requiring plaintiffs who are . . . public figures . . . to show
actual malice on the part of the defendant” (citations omitted))

“Actual malice requires proof that the publisher had a subjective awareness of
either falsity or probable falsity of the defamatory statement, or acted with reckless disregard of

its truth or falsity.” Celle v. Filipino Reporter Enters. lnc., 209 F.3d 163, 182 (2d Cir. 2000)

 

5 Judge Parker found that Mil\/[edx is a public figure (R & R (Dkt. No. 83) at 11) MiMedx
does not contest this finding, and this Court sees no clear error in it. §§ Reliance Ins. Co. v.
Barron’s, 442 F. Supp. 1341, 1348 (S.D.N.Y. 1977) (concluding that a property, casualty, and
life insurance company is a public figure: “It is a large corporation with more than a billion
dollars in assets Nearly all of its common stock is owned . . . by . . . a publicly held company
whose shares are traded on the New York Stock Exchange. There has been great public interest
in [plaintiff] and its affiliated companies over the past several years, particularly with respect to
the circumstances surrounding its acquisition.”).

16

 

 

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 17 of 31

(citations omitted). ln St. Amant v. Thompson, 390 U.S. 727 (1968), the Supr'eme Court gave
examples of facts that would support a finding of actual malice: where a story is fabricated by
defendant or is based wholly on “unverified,” “anonymous” sources; when the “allegations are
so inherently improbable that only a reckless man would have put them in circulation”; and
“where there are obvious reasons to doubt the veracity of the informant or the accuracy of his
reports.” St. Amant, 390 U.S. at 732; gee gl_s_o Biro v. Conde Nast, 807 F.3d 541, 545 (2d Cir.
2015) (actual malice may be inferred where a defendant provides no source for the allegedly
defamatory statements, a purported source denies providing the information', the statement is
based on an unverified, anonymous source; the statement is published despite obvious reasons to
doubt the veracity of the informant or accuracy of his reports; or the statement is inherently
improbable).

To defeat a motion to dismiss, “[a] public-figure plaintiff must plead ‘plausible
grounds’ to infer actual malice by alleging ‘enough fact[s] to raise a reasonable expectation that
discovery will reveal evidence of` actual malice.” MQ, 807 F.3d at 546 (quoting Twombly, 550
U.S. at 556); imd_. at 544 (“[l\/l]alice must be alleged plausibly in accordance with Rule 8.”)

2. Analysis

Judge Parker concludes that the Complaint does not plead sufficient facts to
provide “plausible grounds” to infer actual malice. In particular, Judge Parker faults MiMedx for
pleading that “Fichthorn should have known [that l\/Iil\/ledx] was blameless because its leaders
had told him so.” (R & R (Dkt. No. 83) at 16) As Judge Parker points out,

allegations that a speaker knew of a plaintiff’ s denials of wrongdoing are insufficient to
establish actual malice because any other rule would allow public figures to stifle
criticism merely by denying accusations . . . Fichthorn was free to evaluate information
he received from various sources when relaying his views and information about

Mil\/iedx to the shareholder, and his knowledge of Mil\/[edx’s denial of misconduct
therefore does not establish malice.

17

 

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 18 of 31

(I_d. (citing St. Arnant, 390 U.S. at 731 (“There must be sufficient evidence to permit the
conclusion that the defendant in fact entertained serious doubts as to the truth of his
publication.”)))

Plaintiff objects to Judge Parker’s findings concerning actual malice (Pltf. Obj.
(Dkt. No. 84) at 24-27), and contends that two sets of statements demonstrate that Fichthorn
acted with actual malice.

First, Mil\/ledx cites Fichthorn’s statement to the Mil\/fedx shareholder that he
should “‘think of the Arthrocare CEO who went to jail’ for channel stuffing,” and his reference
to “a series of alleged instances where products were shipped [by Mil\/ledx] without purchase
orders.” (_I;i~. at 25 (citing Cmplt. (Dkt. No. 1) 111[ 25-26, 29-30; ge_e glst i_dl il 33 (shareholder is
male)) According to Plaintiff, Fichthorn made these statements “despite knowing he was merely
describing legal consignment sales, which Mil\/ledx had explained to him only days prior.” (1d
(emphasis in original))

Second, Plaintiffs argue that

Fichthorn . . . told MiMedx’s shareholder that the company was engaged in what
essentially amounted to illegal physician kickbacks by distributing its products through a
“physiciarr-owned distributor” known as Fuse Medical, which he suggested was a sham
because Fuse’s headquarters address corresponded to a FedEx Office location.
(I_d. (citing Cmplt. (Dkt. No. l) 11 31) Plaintiff argues that “a simple Google search shows that
while there is a FedEx Oftice at the same street address as Fuse’s headquarters, it has an
obviously different suite number within the same complex.” (l¢) Plaintiff argues that “[u]nder
these circumstances and contrary to the Report’s mistaken conclusion, Mil\/ledx has alleged that

Fichthorn engaged in ‘the purposeful avoidance of the truth,’ which constitutes actual malice.”

(LCL at 25-26 (quoting Harte-Hanks Commc’ns, lnc. v. Connaughton, 491 U.S. 657, 692 (1989)))

18

 

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 19 of 31

As to the statements concerning “channel stuffing,” Judge Parker noted that
“allegations that a speaker knew of a plaintiffs denial of wrongdoing are insufficient to establish
actual malice.” (R & R (Dkt. No. 83) at 16 (citing Edwards v. Nat’l Audobon Soc’y, lnc., 556
F.2d 113, 121 (2d Cir. 1977) (“[S]uch denials are so commonplace . . . that, in themselves, they
hardly alert the conscientious reporter to the likelihood of error.”)); §§ al_SQ Harte-Hanks
Commc’ns, 491 U.S. at 691 n.37 (“[T]he press need not accept ‘denials, however vehement;
such denials are so commonplace in the world of polemical charge and countercharge that, in
themselves, they hardly alert the conscientious reporter to the likelihood of error.”’ (quoting
§c@v_zml_s, 556 F.2d at 121)); Contemporarv Mission, Inc. v. New York Times Co., 665 F. Supp.
248, 270 (S.D.N.Y. 1987) (“Publication in the face of a denial by plaintiffs of a statement’s truth
does not demonstrate actual malice.”), LffE, 842 F.2d 612 (2d Cir. 1988))

l\/lil\/ledx attempts to distinguish these cases, arguing that “[a]t no time did
Fichthorn present Mil\/ledx with facts allegedly demonstrating fraudulent conduct [by] l\/IiMedx,
nor did MiMedx offer a simple denial of such facts.” (Pltf. Obj. (Dkt. No. 84) at 26) Rather,
“Fichthorn learned of facts that did got demonstrate fraudulent conduct - ii, that certain doctors
had reported receiving Mil\/ledx product without a purchase order - and received an explanation
from MiMedx confirming that this is indeed one way that the company legitimately operates,
because it does not recognize revenue until the purchase is completed.” (L (citing Cmplt. (Dkt.
No. 1)1]1[ 29~30) (emphasis in original)) Plaintiffs allege that Fichthorn therefore “had no basis
to suggest that Mil'\/ledx had engaged in fraudulent or illegal conduct, but did so anyway.” (I_d. at
27)

As an initial matter, while the Complaint states that “most” of Fichthorn’s

statements on the call were drawn from former employees’ allegations, it does not specify which

19

 

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 20 of 31

allegations are premised on the statements of former employees (Cmplt. (Dkt. No. 1) 1125)
Without clarity on whether Fichthorn’s statements were a repetition of these previous
allegations, were drawn from other sources, or were made up out of whole cloth, Plaintiffs have
not plausibly pled actual malice. §ee B_im, 807 F.3d at 545 (“And of course whether actual
malice can plausibly be inferred will depend on the facts and circumstances of each case. F or
example, a plaintiff may allege that ‘a story [was] fabricated by the defendant’ if the defendant
provides no source for the allegedly defamatory statements or if the purported source denies
giving the information Or the plaintiff may point to the fact that the allegedly defamatory
statements were ‘based wholly on an unverified anonymous telephone call’ or were published
despite ‘obvious [specified] reasons to doubt the veracity of the informant or the accuracy of his
reports’ or despite the ‘inherently improbable’ nature of the statements themselves.” (quoting §§
M, 390 U.S. at 732)). Moreover, to the extent Fichthorn’s comments regarding “channel
stuffing” were based on public allegations against the company (§Y Cmplt. (Dkt. No. 1) 111| 5,
25), Plaintiff’ s argument that Fichthorn had “no basis to suggest that l\/lil\/ledx had engaged in
fraudulent or illegal conduct” is incorrect (Pltf. Obj. (Dkt. No. 84) at 27) l

As to Plaintiff’s claim that l\/IiMedx’s consignment model was explained to
Fichthorn in an August 11, 2017 telephone call (Pltf. Opp. (Dkt, No. 84) at 9; Cmplt. (Dkt. No.
1) ‘ll 29), the Complaint does not plead what Fichthorn was told in this call. (I_d*.) Although
Plaintiffs state in their objections that “Fichthorn learned of facts that did n_qt demonstrate
fraudulent conduct” - and then go on to list what those facts were (sY Pltf. Obj. (Dkt. No. 84) at
26) (emphasis in original) - the facts allegedly shared with Fichthorn in the August 11, 2017 call

are not set forth in the Complaint, and thus cannot be considered in connection with this motion

20

 

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 21 of 31

to dismiss As such, l\/liI\/ledx’s attempt to distinguish the cases upon which Judge Parker relies
fails

Finally, to the extent Fichthorn was repeating the former employees’ allegations
the Complaint does not plausibly allege that this repetition demonstrates reckless disregard for
the truth. While the Complaint alleges that “the former employees’ allegations were invented
simply to intimidate the Company,” and were disproven by a “robust internal investigation”
whose results were “disclosed in several press releases” (Cmplt. (Dkt. No. l) 11 6), it also alleges
that Fichthorn’s comments were “most[ly] . . . drawn” from named sources w the former Mil\/ledx
employees (l_d_. 11 25) Moreover, Fichthorn’s “channel~stufiing” allegations are not “inherently
improbable.” MiMedx does not allege that there was any reason to doubt the veracity of the
employees that was so “obvious” as to suggest recklessness St. Amant, 390 U.S. at 732.

Lemelson v. Bloomberg LP, 253 F. Supp. 3d 333 (D. Mass. 2017), raff’_d, No. 17-
1620, 2018 WL 4140269 (1st Cir. Aug. 30, 2018), is instructive in Lemelson, Bloomberg News
published an article about plaintiff, “a hedge fund manager and ordained Eastern Orthodox
priest.” lad_. at 336. Before the article was published, its author »- l\/latthew Robinson 4 contacted
Lemelson. During the call, Lemelson told Robinson that “he was aware that the SEC was
investigating trading in a pharmaceutical company named Ligand, but that ‘neither he nor his
firm was the target of any investigation.”’ ld; at 337 (quoting Cmplt. il 32). Robinson told
Lemelson that he was “‘going to write that you are being investigated anyway.”’ I_d.M (quoting
Cmplt. 11 33). The published article states that Lemelson was “being investigated by U.S.
regulators for possible stock manipulation, prompting scrutiny of trading skills that the cleric has
described as a ‘gift from God’ . , . . 'l`he Securities and Exchange Commission is examining

whether [Lemelson] made false statements about companies he was shorting, said the people

21

 

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 22 of 31

who asked not to be named because the probe isn’t public.” § (quoting Cmplt. 1111 42, 43, Ex.
A).
ln the subsequent lawsuit, Lemelson claimed that he was not the target of an SEC

investigation, and that defendants knew or should have known that this allegation in the article
was false. I_dA. The district court held that Lemelson had not sufficiently alleged that defendants
acted with actual malice:

Lernelson’s personal assertion to Robinson that he was not the target of an SEC

investigation is not sufficient to support the contention that Defendants published

the allegations knowing them to be false or with reckless disregard for their

falsity, because “such denials are so commonplace in the world of polemical

charge and countercharge that, in themselves they hardly alert the conscientious

reporter to the likelihood of error.” Harte~Hanks Comrnc’ns, lnc. v.

Connaughton, 1491 U.S. 657, 692 n.37] (1989) (quoting Edwards v. National

Audubon Society1 lnc., 556 F.2d 113, 121 (2d Cir. 1977) (“Surely liability under

the ‘clear and convincing proof standard ofNew York Times v. Sullivan cannot

be predicated on mere denials, however vehement . . . .”)). if a subject’s simple

denial is sufficient to demonstrate that subsequent publication shows a reckless

disregard for the truth, then no disputed fact could ever safely be published

Alleging publication in the face of Fr. Lemelson’s denial is simply not enough to

meet the high bar required to plausibly plead “actual malice.”
ld$ at 340»4 1.

The First Circuit affirmed on substantially the same grounds relying on four

“points of context.” First, there was no plausible motive “for Bloomberg to have fabricated from
whole cloth any story critical of Lemelson.” Second, “the complaint and unchallenged portions
of the article itself point to undisputed facts that preclude [the court] from inferring that the
notion of an SBC investigation of Lemelson would have seemed so implausible as to cast doubt
on Bloomberg's belief that it was true.” Thii‘d, “the complaint concedes that, before publishing
its story, Bloomberg reached out repeatedly to secure an interview with Lemelson and to

otherwise solicit his comment, and then published his denial of the claim that he was under

investigation That conduct tends to undercut any inference of actual malice.” Fourth, although

22

 

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 23 of 31

the complaint alleged on information and belief that Bloomberg did not contact the SEC, the
article stated that an SEC spokesman declined to comment Lemelson, 2018 WL 4140269, at *3-
4. Although Lemelson argued that Bloomberg should have included two statements he made to
Robinson in their telephone call, the First Circuit held that those statements did not demonstrate
the probable falsity of the allegedly defamatory statements as is required to “give rise to an
inference of actual malice. l_d"; at *4 (citing Connaughton, 491 U.S. at 692).

Similarly here, even if Mil\/ledx explained to Fichthorn that its sales practices
were legitimate, that explanation alone is not sufficient to plead actual malice. In any event, as
discussed above, the Complaint does not disclose what Fichthorn was told in the August 1 1,
2017 call, and Plaintiff’s conclusory description is plainly inadequate As such, this Court agrees
with Judge Parker’s conclusions that “Fichthorn was free to evaluate information he received
from various sources” and “his knowledge of l\dil\/ledx’s denial of misconduct therefore does not
establish malice.” (R & R (Dkt. No. 83) at 16)

As to Mil\/Iedx’s argument regarding the address of Fuse Medical, this statement
cannot support a defamation claim, as it is not “of and concerning” Plaintiff. “The ‘of and
concerning’ element in defamation actions requires that the allegedly defamatory comment refer
to the plaintiff.” Bradv v. Ottawav Newspapers. lnc., 84 A.D.2d 226, 228 (2d Dep’t 1981)
(citing Julian v. Am. Bus. Consultants Inc., 2 N.Y.2d 1 (1956)). Even assuming arguendo that
the purpose of this statement was to undermine the legitimacy of one of Mil\/ledx’s distributors
and thus l\/liMedx itself, this alleged effect alone does not satisfy this requirement Puse
l\/ledical’s address is not “about” Mil\/ledx. game Kirch v. Libertv Media Corj;, 449 F.3d 388, 398
` (2d Cir. 2006) (stating that “[a] false disparaging statement about IBM, for example, would not,

we think, ordinarily be a defamatory statement ‘of and concerning’ all of lBl\/l’s suppliers

23

 

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 24 of 31

employees and dealers however much they may be injured as a result”; explaining that in cases
where a statement was held to be “of and concerning” plaintif “even though on its face it was
aimed at another person or entity[,] . . . in each such case, the statement, though not naming the
plaintiff, could have been understood by a reasonable reader as being, in substance, actually
Yput him or her”).6

Finally, to the extent MiMedx argues that Fichthorn “purposefully disregarded the
truth about Mil\/Iedx” because lie intended to “benefit himself financially” (Pltf`. Obj. (Dkt. No.
84) at 25), this purported financial motive - standing alone - does not support a finding of actual
malice. §§_:§ Harte~l"lanks Comrnc’ns, 491 U.S. at 667 (“Nor can the fact that the defendant
published the defamatory material in order to increase its profits suffice to prove actual
malice.”)', Palin v. New York Times Co., 264 F. Supp. 3d 527, 537 (S.D.N.Y. 2017) (finding that
neither the defendant newspaper’s known bias against plaintiff “nor the supposition that a sharp
attack on a disfavored political figure will increase a publication’s readership” is enough to prove

actual malice), reconsideration denied, 2017 WL 5514371 (Oct. 23, 2017).

 

6 ln any event, Mil\/ledx concedes that Fuse’s office is Within the same complex as a FedEx
office, and that only the suite numbers of the Fuse headquarters and the FedEx office are
differentl (Pltf. Obj. (Dkt. No. 84) at 25) Given these circumstances the Complaint does not
plead facts plausibly demonstrating Fichthorn’s “subjective awareness of either falsity or
probable falsity of the defamatory statement, or . . . reckless disregard of its truth or falsity.”
Celle v. Filipino Reporter Enters. lnc., 209 F.3d 163, 182 (2d Cir. 2000). To the extent that
Plaintiff argues that Fichthorn should have investigated by “Googling” the address “a failure to
investigate is not by itself proof of reckless disregard, ‘even if a prudent person would have
investigated before publishing the statement, unless it evinces a deliberate intent to avoid the
truth.”’ Langenkamn v. N.Y. Univ., 10 Civ. 8883 (AKH), 2012 WL 12540277, at *3 (S.D.N.Y.
Mar. 15, 2012) (quoting Sanderson v. Bellevue l\/laternitv Hosp., 259 A.D.2d 888, 890 (3d Dep’t
1999)).

 

24

 

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 25 of 31

ln sum, this Court adopts Judge Parker’s recommendation that the defamation and
slander claims against Defendants Fichthorn and BR Dialectic be dismissed, because MiMedx
has not pled facts demonstrating that Fichthorn acted with actual rnalice.7

B. False Light

Judge Parker addresses MiMedx’s false light invasion of privacy claim under both
New Yori< and Georgia law, as the parties dispute which state’s law applies. (R & R (Dkt. No.
83) at 17; _s_@ alY Pltf. Br. (Dkt. No. 46) at 30~32; Fichthorn Reply (Dkt. No. 62) at 8 n.l)

The claim fails under New York law because New York does not recognize the
tort of false light invasion of privacy. Cruz v. Latin News Impacto Newspaper, 216 A.D.2d 50,
51 (1stDep’t1995).

False light claims under Georgia law require a plaintiff to “establish the existence

of false publicity that ‘depicts the plaintiff as something or someone which [he or she] is not.

Ass’n Servs., Inc. v. Smith, 549 S.E.2d 454, 459 (Ga. Ct. App. 2001) (quoting Zarach v. Atianta

 

Ciaims Ass’n, 500 S.E.2d l, 6 (Ga. Ct. App. 1998) (internal citation and punctuation omitted)).
“Next, the plaintiff must demonstrate that ‘the false light in which [he or she] was placed would
be highiy offensive to a reasonable person.”’ Ll#._ (quoting Thomason v. Tirnes~]ournal, Inc., 379
S.E.2d 551, 554 (Ga. Ct. App. 1989) (internal citation and punctuation omitted)).

As an initial matter, although Mii\/ledx contends that a false light claim based on a
matter of public interest may proceed where there is proof of actual malice, it has not objected to

Judge Parker’s finding that Mii\/Iedx, as a public company, “has no privacy interest in the subject

 

? The Complaint contains no allegations against BR Dialectic other than those made against
Fichthorn. As such, dismissal of the claims against BR Dialectic is appropriate §§ Hughes v.
Twentv~First Centurv Fox. Inc., 304 F. Supp. 3d 429, 453 (S.D.N.Y. 2018) (“Absent specific
allegations that individuals at Fox acted with actual malice, Fox as a corporate defendant cannot
face liability for [Plaintiff’ s] defamation claim.”).

25

 

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 26 of 31

matter discussed,” and may thus not bring a false light invasion of privacy claim under Georgia
law. (R&R (Dkt. No. 83) at 17) Because l\/liMedx has not objected to this finding, this Couit’s
review is subject to a “clear error” standard
Judge Parker cited two Georgia cases in support of her finding that a corporation

cannot bring a false light claim because it lacks a privacy interest ln Jaillett v. Georgia
Television Co., 520 S.E.2d 721 (Ga. Ct. App. 1999), plaintiff ran an air conditioning business,
and sued a TV news station that made allegedly false and defamatory statements about his
business during a television newscast. ld_. at 723-24. The Georgia Court of Appeals addressed
plaintiffs false light claim as follows:

[Piaintiff] contends that, in addition to his defamation claim, he has an

independent claim for invasion of privacy because of publicity casting his

business in a false light. The tort of invasion of privacy . . . is based upon the
defendant’s violation of the plaintiffs right “to be let alone.”

[A]ny publicity from [the news station’s] broadcast related solely to the operation
of fplaintifl”s] businessl Aecordingly, the broadcast did not violate [plaintiff’ s]
right to be let alone, and the trial court did not err in granting summary judgment
on this claim.

l;d. at 726~27 (citations omitted). Sirnilarly, in S & W Seafoods Co. v. Jacor Broad. of Atlanta,
390 S.E.2d 228 (Ga. Ct. App. 1989), a radio talk-show host made a “series of critical and
unfiattering comments about” a restaurant and its manager id at 229. They brought a claim for
false light, and the Georgia Court of Appeals dismissed the claim, holding that “the plaintiffs
waived their right to be ‘let alone’ in regard to the operation of their restaurant by inviting and
advertising for public patronage.” § at 232.

Based on these cases, the lack of any contrary Georgia authority, and the

background common law rule that a corporation does not have a right of personal privacy, §§

26

 

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 27 of 31

FCC v. AT & T lnc., 562 U.S. 397, 406 (2011) (“[T]reatises in print around the time that
Congress drafted the exemptions [to the Freedom of Information Act] at hand reflect the
understanding that the specific concept of ‘personal privacy,’ at least as a matter of common law,
did not apply to corporations.”); RESTATEMENT (SECOND) OF TORTS § 6521, cmt. c (“A
corporation, partnership or unincorporated association has no personal right of privacy. lt has
therefore no cause of action for any of the four forms” of privacy invasion.), this Court adopts
Judge Parker’s finding that MiMedx - as a publicly traded company - does not have a right to be
“let alone” in regards to the operation of its business, and therefore cannot bring a false light
claim.

Mil\/ledx complains, however, that Judge Parker failed to acknowledge that “the
existence of ‘actual malice’ means that Plaintiffs’ false light claim may proceed even if the
subject matter of Fichthorn’s communications was a matter of public interest.” (Pltf. Obj. (Dl<t.
No. 84) at 28 (citing Brewer v. Rogers, 439 S.E.2d 77, 83; Sewell v. Trib Publications, Inc., 622
S.E.2d 919, 924 (Ga. Ct. App. 2005) (plaintiff can prevail on false light claim regarding “matters
of public interest” if “defendants acted with actual malice”))) As discussed above, even if
Fichthorn acted with actual malice, lVIiMedx as a public company does not have a privacy
interest such that it can bring a false light claim. Moreover, and as also discussed above,
l\/lil\/ledx has not pled facts demonstrating that Fichthorn acted with actual malice. Accordingly,

Plaintiff’ s false light claim will be dismissed8

 

3 Judge Parker also concluded that l\/liMedx has not pled facts that satisfy the publicity element
of the false light tort, given that Fichthorn made his statements to only one person. (R & R (Dl<t.
No. 83) at 18 (citing Simpson v. Certegy Check Servs., lnc., 513 F. App’x 843, 845~46 (l lth Cir.
2013) (dismissing false light claim where defendant told one business that it would not “warrant
[Plaintiff‘s] checks,” i_d_. at 846)', Ass’n Servs., Inc. v. Smith, 549 S.E.2d 454, 459 (Ga. Ct. App.

27

 

 

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 28 of 31

C. Tortious Interference With Business Relations

“A claim for tortious interference with business relations requires that a plaintiff
show that (l) the plaintiff had business relations with a third party; (2) the defendant had
interfered with those business relations', (3) the defendant acted for a wrongful purpose or used
dishonest, unfair, or improper means, and (4) the defendant’s acts injured the relationship.” Mi;
Kyung Cho v. Young Bin Café, 42 F. Supp. 3d 495, 509 (S.D.N.Y. 2013) (internal quotation
marks and citations omitted). Judge Parker concluded that l\/liMedx had not pled facts
demonstrating interference with a specific business relationship, stating that “there must be
evidence of a more specific contract or business relationship apart from stock ownership to
sustain a claim.” (R & R (Dkt. No. 83) at 20 (citing Deer Consumer Prods., Inc. v. Little GrrL,
No. 650823/2011 (CRE), 2012 WL 598364l, at *3 (N.Y. Sup. Ct., N.Y. Cty. Nov. 29, 2012))

Accordingly, Judge Parker found that the Complaint’s allegation of interference with one

 

2001) (affirming grant of summary judgment to defendant on plaintiffs false light claim because
plaintiff was not “placed in the public eye” by disclosure of contested videotape, as the general
public did not View the tape))) MiMedx argues that the R&R ignores the Complaint’s
allegations that “Fichthorn conspired with Aurelius and Viceroy to formulate the set o_f false
contentions . . . that they eventually released to the public.” (Pltf. Obj. (Dkt. No. 84) at 28) This
argument fails, however, because Mil\/ledx has not sufficiently pled the existence of a
conspiracy

The Complaint alleges that Defendants engaged in a conspiracy because “their false allegations
closely track one another and in some instances are almost identical.” (Cmplt. (Dkt. No. 1) ll 78)
The Complaint also lists “similarities” among the allegations made by Fichthorn, Aurelius Value,
and former Defendant Viceroy. (L jill 79~80) While the Complaint alleges parallel conduct,
“[w]ithout more, parallel conduct does not suggest conspiracy.” Twornbly, 550 U.S. at 556-57.
The fact that some of the statements Fichthorn made and some of the accusations made by others
overlap does not make it more than “speculative” that these parties conspired to place MiMedx
in a false light. Accordingly, the Complaint does not plead facts making out a conspiracy, and
Judge Parker correctly concluded that the publicity element of the false light claim is not
satisfied by the Complaint’s factual allegations

28

 

Case 1:17-cv-O7568-PGG-KHP Document 112 Filed 09/29/18 Page 29 of 31

Mil\/Iedx shareholder e who subsequently sold his MiMedx stock m was insufficient to state a
claim for tortious interference with business relations. (l_d:)

MiMedx argues, however, that the tortious interference claim in Deer Consumer
failed because plaintiffs made only general allegations of interference with shareholders and did
not identify any specific business relationship. (Pltf. Obj. (Dkt. No. 84) at 29)

In Deer Consumer Products, a publicly traded company alleged that defendants
had published defamatory articles online “as part of an overall scheme to artificially drive down
the price of plaintiffl’]s common stock in order to profit on short sales.” Deer Consumer, 2012
WL 5983641, at *1. The court dismissed plaintiffs tortious interference with business relations
claim, finding that it had “failed to ‘identify any specific . . . business relationship that [it] was
prevented from entering into as a result of defendants’ interference.”’ ld. at *23 (quoting _B_M

v. Guardian Life Ins. Co. of Am., l2 A.D.3d 285 (lst Dep’t 2005)). The court found insufficient

 

plaintiffs “conclusory statement that defendant interfered with plaintiffl’]s shareholders,
investors, and financiers,” noting that plaintiff “should be in possession of identities and parties
and the relationships with which defendants lnterfered.” I_d. at *23. The case does not hold,
however, that a tortious interference with business relations claim cannot be premised on a
shareholder relationship

Even assuming arguendo that stock ownership in a publicly traded company can
be considered a “business relationship” sufficient to sustain a tortious interference claim - and
setting aside the issue of whether the shareholder must be identified in order for such a claim to
survive a motion to dismiss ~ Judge Parker also found that MiMedx had not sufficiently alleged
that Fichthorn had acted with a wrongful purpose or used improper means. (R & R (Dkt. No. 83)

_ at 20; gee also 16 Case Duse. LLC v. l\/Ierkin, 791 F.3d 247, 262 (2d Cir. 2015) (upholding

29

 

Case 1:17-cv-O7563-PGG-KHP Document 112 Filed 09/29/13 Page 30 of 31

summary judgment for defendant on tortious interference with business relations claim where
plaintiff had not demonstrated that defendant had “‘acted for a wrongful purpose or used
dishonest, unfair, or improper means”’ (quoting Catskill Dev., L.L.C. v. Park Place Entm’t
M, 547 F.3d 115, 132 (2d Cir. 2008)); “fw]hen a defendant has acted with a permissible
purpose, such as ‘normal economic sclf~interest,’ wrongful means have not been shown”
(quoting Carvel Corjp. v. Noonan, 3 N.Y.3d 182, l90 (2004))); Monex Fin. Servs., Ltd. v.
Dynamic Currencv Conversion, lnc., 62 A,D,3d 675, 676 (2d Dep’t 2009) (disrnissing tortious
interference with prospective business relations claim because “plaintiffs did not plead that . . .
[defendants were] motivated solely by malice or to inflict injury by unlawful means, beyond
mere self interest or other economic considerations”))

The Complaint alleges that Defendants’ intention was to “produc[e] large profits
for themselves and Mil\/ledx’s other short-sellers.” (Cmplt. (Dkt. No. 1) 1[ 10) Acting pursuant
to economic self-interest does not constitute a wrongful purpose, however. Mgl, 3 N.Y.3d at
l90 (Carvel franchisees sued Carvel for tortious interference with business relations based on
Carvel’s plan to sell Carvel ice cream in supermarkets; claim rejected because “[i]t is undisputed
that Carvel’s motive in interfering with the franchisees relationships with their customers was
normal economic self-interest; Carvel wanted to reverse a period of business declines and make
itself more profitable lt was not acting solely to hurt the franchisees . . .”).

MiMedx argues however, that it “has pleaded that Fichthorn acted via unlawful
means.” (Pltf. Obj. (Dkt. No. 84) at 29) As discussed above, however, MiMedx has not pled
facts demonstrating that Fichthorn committed defamation or false light, and therefore l\/Iil\/ledx

has not pled that he used unlawful means

30

 

Case 1:17-cv-O7563-PGG-KHP Document 112 Filed 09/29/13 Page 31 of 31

This Court adopts Judge Parker’s recommendation that the claim for tortious
interference with business relations be dismissed
III. LEAVE TO AMEND

MiMedx has requested leave to amend in the event that this Court dismisses the
Complaint in whole or in part. (Pltf. Opp. (Dkt. No. 46) at 35) “[l]t is often appropriate for a
district court, when granting a motion to dismiss for failure to state a claim, to give the plaintiff
leave to file an amended complaint.” Van Buskirk v. N.Y. Times Co., 325 F.3d 87, 91 (2d Cir.
2003) (citing Branum v. Clark, 927 F.2d 698, 705 (2d Cir. 1991)). “Leave to amend should be
freely granted, but the district court has the discretion to deny leave if there is a good reason for
it, such as futility, bad faith, undue delay, or undue prejudice to the opposing party.” m
Metro. Life lns. Co., 310 F.3d 84, 101 (2d Cir. 2002) (citations omitted).

Here, Defendants have not pointed to any compelling reason why leave to amend
should be denied. l\/loreover, it is not clear that any amendment would be futile. Accordirrgly,
leave is granted to file an Amended Complaint.

CONCLUSION

The Court adopts the findings and conclusions in Judge Parker’s Report and
Recommendation as set forth above, Defendants’ motions to dismiss are granted. Plaintiffs’
motions for expedited discovery and for oral argument are denied as moot. The Clerk of Court is
directed to terminate the motions (Dkt. Nos. 14, 33, 38, 85)

Any Amended Complaint will be filed by October l2, 2018.

Dated: New York, New York
September 29, 2018 SO ORDERED.

Paul G. Gardephe U
United States District Judge

31

 

